El Juez Presidente Señor del Toro,
emitió la opinión del
tribunal.
Presentada para su inscripción en el Eegistro de la Pro-piedad de San Germán cierta escritura de hipoteca otorgada ante el notario público Miguel Marcos Morales por Loreto Yiqueira a favor del tenedor de determinados pagarés al portador^ el registrador la inscribió en efecto, pero consig-nando como defecto subsanable el “no haberse becbo constar *35por el notario autorizante ... si los testigos instrumentales ... no tenían excepción alguna legal para que pudieran ser tales testigos ...”
Se consigna otro defecto subsanable y se hacen otras observaciones en la nota, pero de ello no se recurre. Limi-taremos nuestro estudio a la única cuestión levantada.
El artículo 10 de la Ley Notarial, Comp. 1911, p. 409, es terminante. De acuerdo con su mandato, sólo tiene el notario que consignar en las escrituras que autorice en cuanto a los testigos instrumentales, sus nombres y vecindad. Y así lo hizo el notario en este caso.
Es cierto que la sección 20 de la propia Ley Notarial, Comp. 1911, p. 410, dispone que son nulos los instrumentos públicos, entre otros casos, en aquéllos en que sean testigos los parientes de ' las partes en ellos interesadas, o los parientes, escribientes o criados del notario autorizante, pero ello no quiere decir que el notario esté obligado a con-signar en el propio documento que los testigos no son tales parientes. El documento queda completo consignando lo que la ley ordena consignar, y mientras no se demuestre lo contrario en cuanto al parentesco de los testigos, debe pre-sumirse que no existe.
Esta cuestión quedó resuelta en tal sentido en el caso de M. Grau e Hijos v. Registrador, 23 D.P.R. 380. Si bien allí se trataba de haberse dejado de consignar la'edad, el razonamiento de esta corte, interpretando la sección 13 de la Ley Notarial, Comp. 1911, p. 409, en relación con la 10 que hemos citado, abarcó este caso así:
“En cuanto al defecto subsanable de no expresarse en el docu-mento la edad de los testigos, si bien la sección 13 de la ley notarial dispone que ninguna escritura pública, salvo lo que dispone para casos especiales, o sea en la sección 22 para los testamentos y demás dis-posiciones mortis causa, podrá ser autorizada sin la presencia de dos testigos y que no podrán ser tales los que no sepan firmar, los parien-tes, escribientes o criados del notario autorizante ni los parientes de *36las partes interesadas, dentro del cuarto grado civil o segundo de afinidad, la sección 10 sólo exige respecto de ellos que se consignen sus nombres y vecindad y no existe precepto alguno que disponga se baga constar la idoneidad de los testigos por lo que la falta de esta cir-cunstancia no constituye defecto alguno. Resoluciones de la Direc-ción de los Registros de España de 23 de octubre y 5 de diciembre de 1903, 5 de febrero y 20 de julio de 1904. ’ ’
Y así lo decidió esta corte en los casos de Monserrate v. Registrador, 31 D.P.R 796 y Bosch v. Registrador, 32 D.P.R. 1, en los que no se trataba del requisito de la edad sino “de no haberse hecho constar si los testigos instrumentales no están comprendidos dentro de la causa de incapacidad que determina el inciso segundo de la sección veinte de la vigente Ley Notarial.”
El caso de Ríos v. Registrador, 15 D.P.R. 665 que invoca el registrador, no tiene el alcance que le atribuye. Se in-terpretó en él la frase “sin excepción legal”, diciéndose que “envolvía la negación más completa de la concurrencia en los testigos de cualquiera de las incapacidades que la ley señala,” pero no que fuera necesario consignar siquiera tal frase para que la escritura fuera válida.
La circunstancia de que en la práctica los notarios además de los indispensables requisitos del nombre y vecindad de los testigos, consignen generalmente que los conocen, que son mayores de edad y que no tienen tacha legal alguna para serlo, quizá sea la mejor a fin de evitar cualquier duda o dificultad, pero' ello no quiere decir que la escritura se con-vierta en nula por la falta de consignación de tales circuns-tancias. Si de hecho un testigo es pariente, lo mismo será nula la escritura si nada dice, que si dice en ella el notario que no lo es.

Debe revocarse la nota en la parte en que ha sido recu-rrida, y ordenarse la inscripción sin el defecto apuntado.